EU-US air transport agreement - EU-Canada air transport agreement - EU-Vietnam air services agreement (debate)
The next item is the joint debate on:
the recommendation by Mr Zasada, on behalf of the Committee on Transport and Tourism, on the draft decision by Council and the Representatives of the Governments of the Member States of the European Union, meeting within the Council on the conclusion of the Protocol to Amend the Air Transport Agreement between the United States of America, of the one part, and the European Community and its Member States, of the other part (15381/2010 - C7-0385/2010 - 2010/0112(NLE)),
the recommendation by Mrs Ticău, on behalf of the Committee on Transport and Tourism, on the draft decision of the Council and of the Representatives of the Governments of the Member States of the European Union, meeting within the Council on the conclusion of the Agreement on Air Transport between the European Community and its Member States, of the one part, and Canada, of the other part (15380/2010 - C7-0386/2010 - 2009/0018(NLE)), and
the recommendation by Mr Riquet, on behalf of the Committee on Transport and Tourism, on the draft Council decision on the conclusion of the Agreement between the European Union and the Government of the Socialist Republic of Viet Nam on certain aspects of air services (14876/2010 - C7-0366/2010 - 2007/0082(NLE)).
Madam President, the Protocol which will be put to the vote is a particularly important document. The aviation markets of the European Union and the United States, taken together, account for around 60% of world air traffic. Opening the market to airlines from the European Union and the United States on a non-discriminatory basis will offer passengers and freight operators improved services, provide substantial economic benefits and create jobs. My dream is for passengers to benefit from competition between airlines on the basis of market principles, for passengers flying in transit to the United States to pass through one security point, for passengers in the European Union and the United States to enjoy the same rights, and, of course, for them to be aware of these rights.
Will this Protocol guarantee these things? No. Yet I am convinced that it is a step in the right direction, and that it will make it significantly easier in the future to achieve these goals. During the successive rounds of negotiations between the EU and the United States, it was touch and go several times whether the Protocol would be signed. Finally, however, we succeeded in adopting it. As a result, a number of risks were avoided, including the greatest risk of all, namely that the suspension clause would be triggered, which would have resulted in the suspension of the agreement and the annulment of the results of both stages of negotiations. This would have meant a return to the legal situation as it stood seven years ago, which would be unacceptable. Six of the EU Member States have no bilateral air transport agreements with the United States, and rejection of the document would have meant preventing these Member States from being able to operate flight connections between their airports and US territory.
The second stage of the agreement does not achieve the ultimate objective of a complete opening of the market without any restrictions on either side, but it does contain a number of incentives to encourage reform. In particular, when the US changes its legislation to allow EU investors majority ownership of US airlines, the EU will allow the same for US investors.
I am particularly pleased by the fact that the significance of the agreement's social dimension is emphasised. In this context, the Commission should utilise the agreement to promote compliance with the appropriate international regulations on social rights, in particular with the employment standards set out in the conventions of the International Labour Organisation and the OECD, and with the Rome Convention. This will ensure better observance of existing employee rights by airlines. The agreement will also strengthen cooperation on environmental matters by requiring compatibility and interaction in the field of green technologies and fuel and air traffic management.
In my capacity as rapporteur, I endeavoured to place the issue in a broader context and present both the positive and the negative features of the Protocol, without succumbing to the temptation to concentrate exclusively on its weak or strong points. I did not start work with the a priori assumption that we must support or reject this Protocol. Following a great many meetings and discussions, I came to the conclusion that the EU will benefit much more from adopting this document than from rejecting it.
rapporteur. - (RO) Madam President, the Treaty of Lisbon, which entered into force on 1 December 2009, extended the circumstances in which Parliament's consent was required for the conclusion of international agreements. Air transport agreements now fall within this category because they cover a field which the ordinary legislative procedure applies to.
Prior to the current agreement, aviation was the subject of bilateral agreements with 19 of the EU Member States. I am referring by this to the agreements between the European Union and Canada. Many of these agreements contained numerous restrictions and did not offer full access to the respective markets.
In November 2002, the Court of Justice of the European Union ruled that certain provisions in these bilateral agreements were incompatible with Community law.
The negotiating mandate sets the objective of establishing an open aviation area between the European Union and Canada. This would create a single market for air transport between the European Union and Canada where investment could flow freely and where European and Canadian airlines would be able to provide air services without any restriction, including in the domestic markets of both parties.
The EU-Canada Air Transport Agreement was initialled on 30 November 2008, endorsed by the EU-Canada summit on 6 May 2009 and signed on 17-18 December 2009.
What is the content of the agreement? The agreement includes a gradual phasing-in of traffic rights and investment opportunities, as well as far-reaching cooperation on a number of issues including safety, security, social matters, consumer interests, the environment, air traffic management, state aid and competition.
All European Union airlines will be able to operate direct flights to Canada from anywhere in Europe. The agreement removes all restrictions on routes, prices or the number of weekly flights between Canada and the European Union. Airlines are free to enter into commercial arrangements such as code-share agreements, which are important for airlines serving a large number of destinations, and to set their fares in line with competition law.
The agreement contains provisions for opening the market in phases. Phase one applies where the foreign ownership of airlines is limited to 25%, as was the case when the negotiations on the agreement were completed. Phase two starts as soon as Canada has taken the necessary steps to enable European investors to own up to 49% of Canadian carriers' voting equity. Phase three begins once both sides introduce the possibility for investors to set up and control new airlines in each others' markets. Phase four is the final step with full rights to operate between, within and beyond both markets, including between places in the territory of the other party. I am referring here to cabotage.
I would like to mention a few points about this report. Although this agreement is more ambitious than that with the US regarding market access, it is less explicit when it comes to recognising the importance of the social dimension.
It is important that the Commission uses the agreement and, in particular, the possibility of reference to the Joint Committee, to promote compliance with relevant international legislation on social rights, especially the labour standards embodied in the fundamental conventions of the International Labour Organisation.
Given the important role played by the Joint Committee, including in politically sensitive matters such as environmental and labour standards, it is important that the Commission ensures that Parliament is kept fully informed and consulted about the Committee's work and also about future amendments to the Treaty.
rapporteur. - (FR) Madam President, I shall be very brief, not because the Agreement with Vietnam is any less important, but because Mrs Ticău has reiterated, in the previous report on Canada, the legislative and regulatory framework within which these air agreements between the European Union and a third country will apply.
The context is therefore exactly the same as this one except that our agreement, which is simpler and less ambitious, seeks to regularise horizontally, in the area of air services, the 17 bilateral agreements that previously existed between Vietnam and the countries of Europe, and naturally to extend them to all EU countries. This agreement does not relate to the opening-up of the market because Vietnam's economy is a regulated State economy and there is obviously no question of opening up the market. The aim is therefore - as the previous rapporteur has already said - to bring into line with European legislation the existing bilateral agreements on air services that have been concluded up to now between the European Union and Vietnam.
One of the main characteristics of this Agreement is a designation clause relating to all EU air carriers. This will give all EU air carriers non-discriminatory access to routes between the European Union and Vietnam. This Agreement also includes safety provisions designed to standardise and equalise these kinds of provision, in addition to a clause against anticompetitive practices. We have come up against several difficulties, which explains why it has taken some time to reach this Agreement - several years in fact.
As for the inclusion of a fuel taxation clause, this was eventually rejected by Vietnam. This clause, which generally features in air agreements negotiated by the Commission, allows for the taxation of a third-country carrier when it operates a flight within the EU. It should be stated, of course, that Vietnam does not operate nor will operate for the time being any flights within the European Union.
Furthermore, the Vietnamese Government has promised to enter into bilateral negotiations with Member States if this proves necessary or if, indeed, a Vietnamese national airline were to schedule a flight within the European Union.
To conclude, the ratification of the Agreement evidently offers more advantages than does the absence of such an Agreement even though it lacks a fuel taxation clause. It will, however, ensure that the principles of EU law are respected bilaterally and in the case of all EU Member States. We therefore obviously call on the European Parliament to ratify this Agreement.
Vice-President of the Commission. - Madam President, I would like to thank Parliament and the rapporteurs in particular for supporting the Commission on these important agreements. All three have been strongly supported by the Committee on Transport and Tourism.
On the US agreement, let me start by thanking the rapporteur, Mr Zasada, for his very positive recommendation in relation to the outcome of the negotiations with the United States on a second stage air services agreement. You will remember that the aim of the second stage discussions was to facilitate the normalisation of the transatlantic market and extend the scope and depth of the excellent aviation relationship established through the implementation of the first stage agreement, in place since March 2008.
I now want to mention the key elements of the second stage aviation agreement. The second stage agreement creates the prospects for additional investment and market access opportunities. It also further strengthens the framework of cooperation on the environment, social protection, competition and security.
On the environment, the agreement establishes a clear framework for tackling local and global challenges. The agreement seeks to reduce the security burden on passengers, airlines and airports across Europe. For the first time in such an aviation agreement, the need to balance market access opportunities with strong social protection has been recognised through a commitment to implementing the provisions of the agreement in a way which does not undermine labour rights.
On the commercial front, Europe has gained further rights, including immediate access to the 'Fly America' programme with the exception of defence.
The second stage agreement is not perfect. Like you, I would have liked to have seen an immediate and irrevocable change to the US laws governing ownership and control of its airlines. This has not been possible, but we were able to secure a commitment from the United States to work towards reforming these rules in the future. As part of the agreement, the EU and the United States have committed to the goal of removing the remaining market barriers in industry, including those that limit airlines' access to global capital.
Let me now turn to the agreement with Canada. My thanks go to the Committee on Transport and Tourism, and in particular to Ms Ţicău. This ambitious agreement is designed to achieve complete opening of the markets for traffic rights and investment, at the same time reaching an unprecedented level of regulatory convergence and cooperation between the authorities.
With respect to market access, the agreement comprises the full range of traffic rights and investment opportunities: this means 100% ownership and control. It is done through a phased market opening in four phases. Among its multiple benefits for both sides, it is also worth noting the establishment of a level playing field for the industry, as well as common or compatible standards for safety, security and air traffic management. Last but not least, I am convinced that by removing existing regulatory restrictions this agreement will lead to a substantial increase in passengers and generate various consumer benefits and the creation of new jobs.
On Vietnam, let me also start by thanking the rapporteur, Mr Riquet, for his support for this horizontal agreement. Currently, we have negotiated 45 such horizontal agreements with partner countries worldwide. On 4 October 2010, during a visit to the European Union, the Vietnamese Prime Minister signed the agreement, which represents an important step towards strengthening aviation relations between the EU and Vietnam.
The horizontal agreement will restore legal certainty to our aviation relations with Vietnam by bringing the bilateral air services agreements between 17 Member States and Vietnam into line with EU law. Most importantly, it will remove nationality restrictions in bilateral air services agreements between EU Member States and Vietnam. It will thereby allow any EU airline to benefit from the existing bilateral agreements between Vietnam and the Member State.
Thank you very much for your attention. I am looking forward to the debate.
on behalf of the PPE Group. - (DE) Madam President, Mr Kallas, ladies and gentlemen, I too would like to thank all the rapporteurs for their reports. We in the Group of the European People's Party (Christian Democrats) welcome these agreements.
In this case, 27 agreements which could have been concluded in these areas are being replaced by just one. For us, technical harmonisation is also an important point. It increases levels of safety not just for the airlines themselves, but also for the passengers. The opening up of the market and the cooperation at a European level should be treated in the same way by both sides. It is important to highlight the fact that the agreement with Canada is a very good example of this, while the agreement with the USA leaves something to be desired.
Another area which leaves something to be desired is the lack of regular checks on the social and environmental aspects of these agreements, which should be a part of all future agreements, because the simplification of the economic aspects should also enable us to use these agreements to influence not only the European market but also the global market. Importantly, these agreements also bring benefits for passengers, because they can result in the controls being simplified without them being neglected.
Finally, I would like to say that we welcome this agreement, because, as I have already said, 27 agreements are ultimately being replaced by one. This is a clear indication that we will hopefully soon be dealing with only seven or perhaps even three airspaces, instead of with the current 27, as part of measures to improve air safety and implement the single European sky. This will make negotiations on these agreements much simpler.
on behalf of the S&D Group. - (NL) Madam President, ladies and gentlemen, Commissioner, first of all, I would like to thank the three rapporteurs for the work they have done and for the helpful cooperation on their part. When we launch, shortly, a more general debate in response to Mr Brian Simpson's report on aviation agreements, we will get an opportunity to address more thoroughly the general approach and strategy with regard to this sort of agreement.
We, the Group of the Progressive Alliance of Socialists and Democrats in the European Parliament, emphatically support the replacement of old bilateral agreements between our Member States and third countries with comprehensive global agreements at European level. This is the best guarantee of a level playing field for all our airlines. It will also strengthen the integration of our own aviation sector as it will, of course, our negotiating position in relation to third countries.
It is important, in that regard, that we pay attention not only to the opening up of the market for additional flying rights and suchlike, but also to a strengthening of the regulatory framework in the environmental and social fields and the fields of safety and security. We absolutely have to bring these into line with each other, at a very high level. Another important point to mention here is that, now that the Treaty of Lisbon has come into force, Parliament is not just supposed to give an opinion, but really has to approve these agreements as well. My message, therefore, to the Commission and the Council is that they should make full use of those powers and that Parliament, therefore, should retain its say in approving or modifying additions or other amendments at a later stage.
With regard to the agreements before us, our group believes that the agreement with Canada comes the closest to the model that we have in mind, that is extensive cooperation in the fields of security, social issues and consumer and environmental protection. Indeed, the rapporteur has rightly observed that the sections on social issues should have been worded a little more strongly, but that can be resolved in the Joint Committee which will now have to make a few things concrete. Besides that cooperation, there is also the gradual introduction of additional flying rights and the gradual extension of the opportunity to become a shareholder in each other's airlines.
The agreement with Vietnam also reminds us of the growing importance of the Asian market, and I think that, on this particular point, we have to point out that the Council has been dragging its heels for years over giving the Commission a mandate to negotiate with countries such as China and India. That mandate is essential, of course, if we are to make progress on this.
By way of conclusion, I would like to say a few things about the agreement with the United States, particularly regarding the second stage. This concerns an area which covers 60% of the world aviation market and is therefore extremely important. I personally was a rapporteur for this House when, a few years ago, the first stage was approved. With regard to the United States, we are not completely satisfied because some things still have to happen in terms of market access. We ask the Commission to give an undertaking that this will not be the end, that it will proceed on the course of opening up the market and that we, as Parliament, will be fully involved in the activities of the Joint Committee.
on behalf of the ALDE Group. - (DE) Madam President, firstly I too would like to thank the rapporteur. We have already discussed the fact that, following the Treaty of Lisbon, Parliament now has the opportunity to vote in favour of air service agreements of this kind or to reject them. We cannot change the contents, but we can accept or oppose them. This does not always make things simple, but it is at least a new task, which we are taking very seriously.
It makes sense to replace a number of different bilateral agreements with one standardised EU agreement. It is clear that there are no boundaries in airspace, which is a good way of explaining this. The European Union is also a strong economic community and so it is sensible to discuss agreements made by the EU with different third countries, which is what we are doing now.
We have a number of very different agreements on the table today. I will start with Vietnam. This is the least complex agreement. It concerns different accesses and services and also safety regulations, but it is a relatively short agreement, which is why I am only mentioning it briefly.
The most comprehensive agreement is the one with Canada. In this agreement it was not just a case of ensuring free access to air services which can be used in different ways, but also of covering issues such as the environment, safety and also market access and ownership. In that respect we have long since passed the first stage of 25% and already reached the second stage of 49% ownership of each other's air services market. Now we are about to enter stages 3 and 4. In stage 3 it is possible to establish airlines in another country and another region. Stage 4 would allow a European airline to fly from A to B within Canada.
We have not come nearly as far as this with the USA, despite the fact that we have been negotiating with the USA for a long time. I would like to make one more point. Mr Kallas said that we were all very much in support of this issue, but in the case of the USA our reaction is more restrained, because the agreement does not represent a true partnership. The USA wants to take more from us than it is prepared to give. We need to continue negotiating on this. Apart from this issue, we will vote in favour, because it is clear that progress has been made.
on behalf of the ECR Group. - Madam President, we also welcome the successful conclusion of the second phase of the EU open skies agreement. Indeed, after several years it was rather overdue. Obviously this agreement is a significant breakthrough and it is to be welcomed. I acknowledge that negotiators have made huge progress in the areas of security, competition, market access and environmental cooperation. But, like the Commissioner, I am disappointed that this agreement did not achieve its ultimate objective of a complete opening of the market without restrictions on either side. The failure to resolve fully issues of foreign ownership and control (cabotage) must be addressed in future discussions if European carriers are to truly benefit. Of course agreements mean compromise, but that does not mean getting a deal at any price.
The aviation industry is massively important to Europe. It facilitates economic growth, trade, investment and tourism. Air agreements with third countries offer our airlines great opportunities in foreign markets, and I therefore urge the Commission to continue to strive to conclude air agreements which are fair, robust and lead to full liberalisation, which will benefit both European carriers and consumers. Finally, can we just add our support to the EU-Vietnam agreement.
Madam President, Mr Kallas, ladies and gentlemen, in recent years we have concluded a large number of air service agreements, which have always involved summarising the old national agreements under a European umbrella. Now things are starting to change with regard to the involvement of the European Union and I think this is very important.
The agreement with Vietnam largely follows the old model that we have always used. However, the agreement with Canada is more ambitious, which I welcome. The cooperation in the field of the environment and social issues is positive, but in my opinion it could be extended even further. The situation concerning the agreement with the USA is quite different. In this case, I believe that we have given in far too early. Market access is a question of fairness and in this agreement the regulations are not fair. Nevertheless, we have climbed down. To a large extent there has been a failure to cover certain aspects of social conditions. Much too little has been done in this area. We must ensure that social dumping does not take place here, because this is also a safety issue when it comes to airlines. We finally need to make this clear.
My second point is that there are major problems with regard to environmental issues. The USA is starting to exert significant pressure to have night flight restrictions, which are in place to protect local residents, relaxed or lifted. The pressure in this area is enormous and I am afraid that we will have to give in. We must make it quite clear that this would be a disaster for everyone who lives near an airport. On the safety question, the USA is gradually tightening the screw and unfortunately the implementation in the European Union is going unchallenged. This is a mistake and I want to be very clear on this.
Finally, I would like to mention code-sharing, which is being presented as a major achievement. I would like to say just one thing. This will ultimately restrict passengers' choices. I will not be able to choose which airline I fly with and I may find myself confronted with a completely different airline when I reach the gate. The concept of competition in the airline industry is fictitious and it is becoming even more so when it comes to the position of passengers.
on behalf on the EFD Group. - (LT) Madam President, the Treaty of Lisbon, which entered into force on 1 December 2009, extended the circumstances in which Parliament's consent was required for the conclusion of an international agreement. Air agreements now fall within this category because they cover a field to which the ordinary legislative procedure applies. I believe that the implementation of these agreements would provide substantial economic benefits and create jobs. In addition, regulatory convergence could promote fair competition. While the second-stage Agreement represents a significant step forward, it is important for it not to be regarded as the end of the process of establishing a transatlantic aviation market.
As for Canada, it is good that all EU airlines will be able to operate direct flights to Canada from anywhere in Europe. The Agreement removes all restrictions on routes, prices, or the number of weekly flights between Canada and the EU. The ambitious nature of this Agreement is very much to be welcomed. It should serve as a target for other negotiations currently underway. I therefore believe that Parliament should consent to the EU-Canada Air Transport Agreement.
The same can be said for the Agreement between the European Union and the Government of the Socialist Republic of Vietnam on air services. All of these air agreements are beneficial and necessary for the European Union, our airlines and our citizens.
(DE) Madam President, first of all I would like to take this opportunity to thank all three rapporteurs very much for their hard work. These agreements are very important for air travel and, therefore, for the European Union. However, I would also like to take the opportunity to refer once again to the framework agreement of 20 November 2010. I hope that the European Parliament will be informed in an appropriate way and in good time by the Commission about negotiations on future agreements in the interests of good interinstitutional cooperation and an effective flow of information.
We know that the negotiations on these and on other agreements are of the highest quality, but it is important for us to be aware of the strengths and weak points of the agreements after they come into force, so that we can make a better contribution. This will make it easier to guarantee Parliament's support for the agreements.
(ES) Madam President, tomorrow it will be one year to the day since the second stage of the air transport agreement between the European Union and the United States was finally signed after eight rounds of difficult negotiation. As such, I believe we should feel satisfied - me in particular, of course - that this was accomplished under the Spanish Presidency and under the leadership of the Minister of Public Works and Transport, José Blanco, who achieved considerable progress in aviation matters, including the single sky and labour relations in the air traffic control sector, where a negotiated settlement was reached.
I also welcome the fact that Parliament is using its new powers for the approval of such international agreements, specifically in relation to the transport industry.
The second stage of the EU-US air transport agreement eliminates the suspension clause, which entails the need to continue making progress and improving a number of issues in relation to the environment, competition and passengers' rights, with which we are not completely satisfied as yet.
For the first time, the agreement also addresses labour relations. I believe this is a matter of paramount importance, as it also enables the safeguarding of workers' rights for the first time, as well as the future applicability of International Labour Organisation and Organisation for Economic Cooperation and Development conventions.
The agreement also sets out clear guidelines - and I believe this is quite significant - to build mutual trust in the area of security. The possibility of a one-stop system must remain open.
We therefore believe this is a good agreement, which establishes a new non-discriminatory basis, entails improved service to the public and to companies, is economically and socially beneficial, and encourages fair competition. Nevertheless, it is once again not perfect, as the extent of European ambitions means we must seek to go beyond this second stage.
We therefore need to examine and exploit all the potential that is available to us, including the Joint Committee and its new powers, as well as the new possibilities opened up at the International Civil Aviation Organisation regarding the Single European Sky ATM Research and others. We therefore call on Vice-President Kallas to push for this agreement, to follow it closely and, of course, to report to Parliament.
(FR) Madam President, Commissioner, ladies and gentlemen, the Open Skies Agreement between Europe and the United States is an advance, but it is just one stage and it faces Europe with a dilemma. The Committee on Transport and the Commission have themselves pointed this out. Either we accept an agreement that disadvantages European businesses, or we suspend the agreement and risk losing the benefits we have gained since 2008.
So allow me to draw a parallel with the licences of professional and private pilots - a text which will be debated before the summer - because pilots, of whom I am one, face a dilemma. The European Aviation Safety Agency, which wants to harmonise licences throughout Europe, will do so to the detriment of the 80 to 90 000 general aviation pilots directly affected - some of whom hold only a US licence - and to the detriment - and this is the important point - of those companies and jobs connected to this activity.
I wish to draw your attention to this project which has nothing to do with safety. There are 31 times fewer accidents amongst holders of US licences. The objectives of Basic Regulation (EC) No 216/2008 provide for the recognition of and equivalent rating of licences for which it is judged unnecessary to wait for hypothetical agreements that have been pushed back to 2014.
Thus, I propose a very open sky agreement and even invite you to accompany me on those occasions when I come to Parliament flying my own plane, to show you that a US pilot licence is perfectly safe.
Thank you for the invitation, Mr Boulland, I shall see what I can do.
(RO) Madam President, I want to congratulate Mrs Ţicău on this ambitious agreement with Canada. The agreement marks an important phase in the process of opening the market. At the same time, it will help create new air routes and develop new opportunities for investors on both sides of the Atlantic, in terms of both the development of new investments and the introduction of new services for European and Canadian citizens.
I think that the decision to allow airlines to operate without restriction anywhere in Europe and Canada is valuable and will be of benefit to consumers, airlines and the economies of both countries in general. The implementation of this agreement will lead to more services being operated by airlines and to new cargo transport opportunities. However, this development must also raise greater concern about consideration of the impact on climate change.
The agreement will also make the European and Canadian markets safer by strengthening cooperation with regard to compliance with certification procedures and inspections aimed at guaranteeing a maximum level of safety for passengers and goods.
Madam President, as Chairman of the Delegation for Relations with Canada, it is with particular pleasure that I speak on this EU-Canada agreement. I think it is very worthwhile reiterating some of the significant features of the agreement. As mentioned before, in Phase 1, airlines have unlimited freedom to operate direct services between any point in the EU and Canada, without limitation on the number of providers or, indeed, services. We move to Phase 3; we will see investors able to set up new airlines in each other's countries and, in Phase 4, full cabotage rights and the potential for 100% ownership of carriers.
The agreement also sets out mutual standards for safety and security. And that is important because it means that the transfer of passengers, luggage and cargo should benefit from a more streamlined approach.
It is an important agreement for the EU and our aviation sector. It will allow increased competition, greater choice for the travelling public. Not only that, I believe that the comprehensive nature of this agreement can serve as a benchmark for future agreements with other countries. This resolution clearly demonstrates Canada's position as our most proactive international partner, and I wholeheartedly support it.
(PT) Madam President, these agreements are part of the liberalisation process that is currently underway in the air transport sector. They are clearly marked by ideology. Even in this strategic sector, the aim is to cripple state intervention and regulation, opening the doors to the monopolistic concentration that always results from free competition, which is considered sacrosanct.
Under the pretext of facilitating business opportunities within international air transport, this promotes the interests of multinationals within the sector at the expense of national companies and their respective strategic interests, including those that, as is the case in Portugal with TAP, are publicly owned.
This means that both the workers and the passengers lose out. Workers lose out because liberalisation facilitates dumping by multinationals, leading to work-related insecurity due to the forced deterioration of working conditions. Passengers also lose out because, among other things, aeronautical safety will tend to be left to the whim of cost/benefit considerations by companies.
This is nothing new. The situation in other sectors such as rail transport, which has seen increased liberalisation, amply demonstrates the consequences of putting the tenets of the free market into practice.
Vice-President of the Commission. - Mr President, I should like to thank the honourable Members very much for their comments. Of course the most complicated issue is the agreement and negotiation process with the United States. I can assure you that this is far from being the end. It is one part of the process and we are definitely continuing to negotiate with the United States but I would like to underline that the United States is a very difficult partner. As many of you mentioned, 60% of world aviation is covered by the EU and the United States. What we decide in cooperation will also define the whole framework and whole environment for aviation in the world, so the cooperation is also extremely important for the whole world. It also must be made very clear that the Americans have the same parliamentary procedures: they have the US Congress, which is very difficult to deal with precisely because of protectionist feeling, but we are working together and developing our relations.
I will be going to Washington in a few weeks' time, and we have committed ourselves to work in five directions: first safety, second security, third technological cooperation - we signed an important agreement in Budapest about interoperability of air traffic management systems which is extremely important for Europe so that we do not lose our competitive advantages -, fourth the environment and fifth commerce or business.
On business, as you know and as you mentioned, there are ridiculous restrictions on ownership rights. But it must also be very clear that we cannot force the United States to surrender; we must negotiate and this is sometimes not so obvious. We must negotiate and we have to take into account their concerns. It looks quite promising, but we definitely cannot win any commerce or especially technological confrontation: this should be avoided, it can be very dangerous.
So, as I say, in October we committed to moving in these five directions and definitely the next agreements will follow and we will try with the new US Congress to facilitate market openings which will be the most difficult part as several of you have already mentioned.
I would also like to say that, yes, the Vietnam agreement is of course by magnitude much smaller than the other agreements but it is very important that we form an aviation area which behaves with the same rules and which follows the same rules and this is exactly the aim of these agreements, especially - which is a difficult element in negotiations with third countries - the recognition of EU carriers. You know that this has been a very sensitive issue, and with these agreements with third countries we create better possibilities for European airlines as well.
Thank you for your comments. I promise that we will keep you informed about all future developments. We have had several discussions in the TRAN Committee about the concepts of these negotiations and further development and, here again, one has to negotiate with difficult partners. This is the eternal truth of all negotiations but the picture has not been so bad. We have achieved a lot including with the United States, with the recognition of EU carriers and several other things. There I can assure you that I will again meet the leaders of the US transport policy; there is a certain willingness to cooperate and to find ways to solve our conflicting problems.
Madam President, I am very grateful for all the opinions voiced on the air transport agreement between the European Union and the United States. I accept that the agreement is not perfect; it is another step in the right direction, but we have certainly not reached the end of the road. We were not able to amend this document for procedural reasons. Rejection of the agreement would however have meant sacrificing the gains made during both stages of negotiations.
In my report, I have included a call for certain changes which should be the focus of the Joint Committee's work, or which should form the basis of a third stage of negotiations. In particular, I call for the further liberalisation of traffic rights, additional foreign investment opportunities, the adoption of a much more ambitious position on environmental protection and better coordination of political strategies on passenger rights in order to ensure passengers the highest possible level of protection.
Ladies and gentlemen, my work on this document is not yet complete. I intend to monitor the actions of the Joint Committee, which was appointed in order to ensure that the agreement's provisions would be implemented appropriately or even extended. I will strive to ensure that a permanent observer sits on the Joint Committee on behalf of the European Parliament. If the committee does not live up to the hopes invested in it, Parliament should call on the Commission to open a third stage of negotiations.
Finally, I would of course like to express my heartfelt thanks to all the shadow rapporteurs for their comments and assistance when drafting this report.
rapporteur. - (RO) Madam President, the air transport agreement between the European Union and Canada can be described as the most ambitious air transport agreement between the European Union and a major world partner.
It will significantly improve the connections between the markets of both countries and the links between people, while also creating new opportunities for the airline sector through a gradual liberalisation of foreign ownership rules. In particular, the agreement is more ambitious and specific than the agreement between the European Union and United States on traffic rights, ownership and control, even following the provisional application of the amending protocol, which is therefore phase two.
According to a study undertaken by the Commission, an open agreement with Canada would generate an additional half million passengers in its first year and, within a few years, 3.5 million new passengers might be expected to take advantage of the opportunities such an agreement could offer.
The agreement could generate consumer benefits of at least EUR 72 million through lower fares and would also create new jobs.
Madam President, we welcome the ambitious nature of this agreement. It should provide an objective and model for other negotiations currently in progress.
In conclusion, I recommend Parliament to approve the EU-Canada Air Transport Agreement.
Madam President, I shall be extremely brief for, as Commissioner Kallas has pointed out, the Agreement with Vietnam is a simple one, approved by all. It has not caused any difficulties for our own report and has the great merit of opening up the Vietnamese market to all European stakeholders through reciprocity with a country which operates according to a different economic model.
I think that this Agreement should also be regarded as an important step geographically, as it opens up the East and the countries of South East Asia to us. I do not think therefore that there is anything left to be said other I am delighted that we have been able to reach a satisfactory conclusion with this Agreement, which will open up travel between Vietnam and Europe a little more.
The joint debate is closed.
The vote will take place today at 11:30.
Written Statements (Rule 149)
in writing. - (PT) In recent years the European Union has negotiated and concluded several agreements with other states in the field of air transport.
According to the Court of Justice, the traditional designation clauses in the existing bilateral agreements infringe EU law, as they constitute discrimination against EU carriers established in a Member State but owned and controlled by nationals of other Member States. As such agreements violate the principle of freedom of establishment, as set out in Article 49 of the Treaty on the Functioning of the European Union, the EU has initiated and is developing a practice for the negotiation and conclusion of agreements between the EU, of the one part, and third countries, of the other part, with regard to air transport. We can identify the main elements of these agreements as the concerns relating to security, passenger rights, the mutual recognition of certification and cooperation on regulation.
In this context, I would like to call attention to Parliament's limited role with regard to these dossiers. Following the Treaty of Lisbon's entry into force, its opinion is binding, but only in terms of the final text which has already been signed; it cannot make suggestions or changes to its content.
in writing. - (NL) The delegation of the Dutch Labour Party to the European Parliament certainly does not consider this second stage agreement to be perfect, but it takes the view that it will lead to progress in important areas. In addition, it will prevent the United States from activating the suspension clause in the absence of such an agreement. Suspension could lead to European passengers and airlines no longer being able to profit from the significant benefits which they have enjoyed since March 2008 thanks to this protocol. The benefits and positive aspects include, in particular, agreements on working standards for airline staff, sharing good practice with regard to noise abatement, strengthening cooperation in the field of environmental protection and so on. The delegation of the Dutch Labour Party to the European Parliament recognises the ongoing need to pursue a proper debate on safety requirements (such as the use of scanners) and the impact on privacy and health of passengers of such requirements. In addition, it would highlight the need for the privacy of European and US citizens to be put centre stage and respected when passengers' personal data is exchanged between the EU and the US. It is essential that Parliament is and remains involved in these negotiations and that European regulations are not eroded.
in writing. - (HU) It is important to take the concerns of European citizens about respect for their data protection rights seriously. We consider it important that there be an agreement between the European Union and the United States on data protection in the field of cooperation in criminal and judicial matters. We welcome the fact that the Hungarian Presidency is actively engaged in the issue of data protection. We must specifically take note in this regard of the Council conclusions on data protection that were adopted at the February meeting of the Justice and Home Affairs Council. We are looking forward to the Commission's proposals to ensure that both our liberties and the security of our data are protected and respected.